Order of the Supreme Court, Kings County, dated July 11, 1967, which granted respondent’s motion to compel the infant plaintiffs to submit to physical examination, reversed, with $10 costs and disbursements, and motion denied. By failing to move timely to strike the action from the calendar, respondent assented to the statement of readiness and waived his right to further preliminary proceedings (Williams v. New York City Tr., Auth., 23 A D 2d 590). Beldoek, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.